           Case 1:20-cv-09551-JMF Document 15 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CATHERINE E. DESILVIS,                                                 :
                                                                       :
                                    Plaintiff,                         :     20-CV-9551 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
EXPERIAN INFORMATION SOLUTIONS, INC.,                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the COVID-19 situation, the Court will not hold the upcoming conference in
this case in person. Due to the upcoming holidays, counsel should submit their proposed case
management plan and joint letter by December 29, 2020, the contents of which are described in
the Court’s earlier Scheduling Order. See ECF No. 7. In their joint letter, the parties should also
indicate whether they can do without a conference altogether. If so, the Court may enter a case
management plan and scheduling order and the parties need not appear. If not, the Court will
hold the initial conference by telephone, albeit perhaps at a different time. To that end, counsel
should indicate in their joint letter dates and times during the week of the conference that they
would be available for a telephone conference. In either case, counsel should review and comply
with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: December 22, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
